Case 2:20-cv-11893-SJM-DRG ECF No. 5 filed 07/31/20          PageID.11   Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

THOMAS BUSH,
                                              Case No. 2:20-cv-11893
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
v.

ANDREW SAUL,

             Defendant.
                                 /

                ORDER ADOPTING THE REPORT
      AND RECOMMENDATION [4] AND DENYING PLAINTIFF'S
APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS [2]

      On July 12, 2020, Plaintiff filed an appeal from the final decision of the

Commissioner of the Social Security Administration denying his claim for disability

benefits and an application to proceed without prepaying fees or costs ("IFP"). ECF

1, 2. On July 14, 2020, the magistrate judge issued a report and recommendation

("Report") and recommended that the Court deny Plaintiff's IFP application because

he "has a savings account with $2,000.00 in it; owns three boats (worth $6,100.00

collectively); and has a time share valued at $10,000." ECF 4, PgID 8. He also has a

monthly income of $4,614.60. Id.; ECF 2, PgID 4.

      The applicable standard under which the Court reviews a Report depends on

whether a party files objections to it. See McKinnon v. Cook, No. 11-cv-13280, 2012

WL 680397, at *1 (E.D. Mich. Feb. 29, 2012); Fed. R. Civ. P. 72(a). "With respect to

portions of a report that no party objects to, the Court need not undertake any review

at all." McKinnon, 2012 WL 680397, at *1 (citing Thomas v. Arn, 474 U.S. 140, 149–



                                          1
Case 2:20-cv-11893-SJM-DRG ECF No. 5 filed 07/31/20            PageID.12     Page 2 of 2



50 (1985)). Here, no party timely objected to the Report. The magistrate judge's

discussion of Plaintiff's IFP application was accurate, and his legal conclusions were

sound. The Court will therefore adopt the Report and deny Plaintiff's IFP application.

The Court will also require Plaintiff to pay the filing fee no later than August 7, 2020.

Failure to timely pay the filing fee will result in dismissal of the case.

      WHEREFORE, it is hereby ORDERED that the magistrate judge's report

and recommendation [4] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff's application to proceed without

prepaying fees and costs [2] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff must PAY the filing fee no later

than August 7, 2020. Failure to comply will result in dismissal of the case.

      SO ORDERED.


                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: July 31, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 31, 2020, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                            2
